Citation Nr: 0638789	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of jungle 
rot.

2.  Entitlement to service connection for left hand nerve 
damage, to include as secondary to service-connected diabetes 
mellitus type II.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for hypertension with 
angina, to include as secondary to service-connected diabetes 
mellitus type II.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO, by which the 
RO denied entitlement to the benefits sought herein.  


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from residuals 
of jungle rot.

2.  Left hand nerve damage is not shown to be related to the 
veteran's active duty service, presumptively linked thereto, 
or to be the proximate result of a service-connected 
disability.

3.  Ulcers are not shown to be related to the veteran's 
active duty service or to be presumptively linked thereto.

4.  Hypertension with angina are not shown to be related to 
the veteran's active duty service, presumptively linked 
thereto, or to be the proximate result of a service-connected 
disability.  

5.  The veteran is not shown to be suffering from PTSD.  


CONCLUSIONS OF LAW

1.  Residuals of jungle rot were not incurred in or as a 
result of the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Left hand nerve damage was not incurred in or as a result 
of the veteran's active duty service and it is not the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).

3.  Ulcers were not incurred in or as a result of the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

4.  Hypertension with angina was not incurred in or as a 
result of the veteran's active duty service and it is not the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).

5.  PTSD was not incurred in or as a result of the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in December 2002 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims are denied, 
and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show, and the veteran does 
not contend, that any notification deficiencies have resulted 
in prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006) 
(holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  VA medical 
examinations in furtherance of the veteran's claims were 
provided in accordance with applicable statutory and 
regulatory provisions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(c)(4). 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
renal disease including hypertension, organic diseases of the 
nervous system, and peptic ulcers (gastric or duodenal), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Jungle rot

The service medical records make no mention of jungle rot.  
The feet and skin were found to be normal on separation.  
Similarly, the post-service medical records are silent as to 
jungle rot and residuals thereof.  

In June 2003, the veteran underwent an examination for 
diabetes mellitus.  During the examination, the examiner 
observed that the veteran's skin was normal with no evidence 
of atrophy, ulcerations, or other abnormalities.  

There is no other evidence of record that would suggest the 
presence of residuals of jungle rot.

In the absence of a currently shown disability, service 
connection cannot be granted.  38 C.F.R. § 3.303; Gilpin, 
supra.  Because there is no sign of residuals of jungle rot, 
service connection for that alleged condition must be denied.  
Id.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left hand nerve damage

The service medical records are silent as to left hand nerve 
damage or of an injury to the left hand.

In May 1999, the veteran suffered a left upper extremity 
injury.  An X-ray study was negative for evidence of fracture 
or subluxation.  

In July 2002, the veteran was treated for left thumb 
paresthesias and dysesthesias.  These symptoms began 
approximately three months prior, and the veteran did not 
recall a specific onset.  The examiner diagnosed paresthesias 
in the left upper extremity that resolved with the exception 
of left thumb pain and numbness.  The etiology of the 
foregoing was unclear.  A full resolution was expected.

In November 2002, the veteran sought treatment for left thumb 
numbness.  The examiner diagnosed numbness of the thumb of 
questionable etiology.  However, the pattern of the numbness 
was not suggestive of radiculopathy, peripheral neuropathy, 
or focal nerve compression.  

On June 2003 peripheral nerves examination, after examining 
the veteran, obtaining a complete medical history, and 
reviewing the record, the examiner concluded that the 
veteran's complaints did not result from brain disease or 
injury, spinal cord disease, cervical disc disease, or trauma 
to the nerve roots.  There was no evidence of peripheral 
neuropathy secondary to diabetes mellitus.

Initially, because left thumb pain and numbness did not 
manifest until many years after service, service connection 
for any qualifying neurologic disability is precluded as a 
chronic disability on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.

Next, service connection for the veteran's left thumb 
complaints cannot be granted on a direct basis because the 
service medical records reflected no complaints or injuries 
pertinent to the left hand, thumb, or left upper extremity, 
and the record does not reflect a nexus between present 
manifestations and service.  38 C.F.R. § 3.303.  Absent a 
demonstrable link between a present disability and service, 
service connection cannot be granted.  Id.  In this case, the 
evidence is entirely silent as to a link between the 
veteran's claimed disability and service.  Indeed, the 
etiology of the complaints has been described as unclear.  
Thus, service connection for a left thumb disability is 
denied on a direct basis.  Id.

Finally, the veteran's left thumb complaints do not 
constitute peripheral neuropathy and are not, according to 
the evidence, related to his service-connected diabetes 
mellitus.  As such, service connection on a secondary basis 
is denied.  38 C.F.R. § 3.310.  

A thorough review of the record reveals no basis upon which 
to grant service connection for the veteran's alleged left 
thumb disability.  Thus, service connection for the claimed 
disability is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Ulcers

The service medical records are silent regarding ulcers.  In 
a June 2003 VA medical examination, the examiner noted peptic 
ulcer disease (PUD) in the section of the report devoted to 
medical history.  The Board notes that a November 1999 VA 
progress note indicated a diagnosis of gastroasophageal 
reflux disease (GERD) and hiatal hernia.  

Initially, the Board notes that there is no indication that 
PUD, to the extent the veteran suffers from it, had its onset 
within a year of separation from service.  Thus, service 
connection for the claimed ulcers cannot be granted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Service connection for ulcers must be denied on a direct 
basis as well.  There is not any competent medical evidence 
of record implying a link between PUD and service.  Absent 
competent medical evidence of a nexus between PUD and 
service, service connection for the claimed ulcers must be 
denied.  38 C.F.R. § 3.303.

The Board notes that any opinion of the veteran regarding the 
etiology of his PUD is not evidence upon which the Board may 
rely, as he is not shown to possess any medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

As there is no competent evidence in the veteran's favor, the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Hypertension with angina

The service medical records do not reflect the presence of 
hypertension or angina.  Indeed, hypertension manifested in 
or about 1985, well over a decade after the veteran's 
separation from service. 

In November 1999, a VA examiner noted atypical chest pain of 
non-cardiac origin with negative cardiac catheterization and 
hypertension.

On June 2003 VA hypertension examination, the examiner 
diagnosed essential hypertension and opined that because it 
was essential in nature, it was not secondary to service-
connected diabetes mellitus.

A May 2003 VA progress note reflected a diagnosis of 
uncontrolled hypertension.

On June 2003 VA heart examination, the veteran reported that 
heart disease was diagnosed in 1985.  the veteran reported 
episodic chest pain occurring approximately three times a 
year at random intervals.  The pain was brief and resolved 
with no particular intervention.  The veteran denied any 
fixed level of exertion that would cause angina and stated 
that he was able to climb several flights of stairs with no 
chest pain, shortness of breath, or other problems.  the 
examiner obtained an X-ray study of the chest, which was 
normal.  An electrocardiogram showed sinus bradycardia.  The 
examiner diagnosed intermittent angina pectoris and 
reversible ischemia and inferior septal region with normal 
coronary arteries on angiogram in November 1999.

First, the Board observes that service connection for 
hypertension with angina cannot be granted on a direct basis.  
38 C.F.R. § 3.303.  Neither hypertension nor angina 
manifested in service or for many years thereafter.  
Moreover, there is no medical evidence of record reflecting a 
nexus between current hypertension and angina and service.  
Without such a link, service connection cannot be granted.  
Id.

Next, service connection for hypertension cannot be granted 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
Hypertension did not manifest within the first year of 
separation from service, and because it did not manifest 
during that timeframe, service connection for hypertension on 
a presumptive basis must be denied.  Id.  

Finally, hypertension is not, according to the evidence, 
related to his service-connected diabetes mellitus.  As such, 
service connection on a secondary basis is denied.  38 C.F.R. 
§ 3.310.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



PTSD 

The service medical records reveal no complaints or diagnoses 
of a psychiatric nature.  The post service medical records 
reflect no diagnosis of PTSD.  Indeed, in April 2003, a VA 
screening was negative for PTSD.

As explained above, absent a presently diagnosed disability, 
service connection cannot be granted.  Gilpin, supra; 
38 C.F.R. § 3.303.  Because the veteran is not shown to be 
suffering from PTSD, service connection for that condition is 
denied.  Id.; 38 C.F.R. § 3.304.  

The Board need not discuss the veteran's service history, 
exposure to stressors, and other matter specific to a grant 
of service connection for PTSD.  Because the veteran does not 
suffer from PTSD, the foregoing information is not relevant, 
as it would not serve to assist the veteran in establishing 
his claim.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


